Citation Nr: 1536698	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 2012, for the grant of a 30 percent rating for the Veteran's skin disorders.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a left lower extremity limb length discrepancy.

3.  Entitlement to service connection for a left lower extremity limb length discrepancy.

4.  Entitlement to service connection for a right leg disorder, to include both musculoskeletal and neurological disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Given the Veteran's December 2013 personal hearing testimony, the Board has recharacterized the claim of service connection for the right leg disorder as it appears above.

The claim of service connection for a right leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2013 rating decision found clear and unmistakable error (CUE) in the August 2008 rating decision that assigned the Veteran a combined 20 percent rating for his service-connected skin disorders effective from July 29, 2008.

2.  A March 1981 rating decision denied service connection for a left lower extremity limb length discrepancy; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the March 1981 rating decisions is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left lower extremity limb length discrepancy.

4.  The Veteran's left lower extremity limb length discrepancy had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a July 29, 2008, effective date for the 30 percent rating for the Veteran's service-connected skin disorders have been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§4.25, 4.118, Diagnostic Codes 7806, 7820 (2008); 38 C.F.R. § 3.105(a) (2015).

2.  The March 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left lower extremity limb length discrepancy is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for establishing entitlement to service connection for a left lower extremity limb length discrepancy have been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Earlier Effective Date Claim

The Veteran asserts, in substance, that the 30 percent rating the RO granted his service-connected skin disorders in the February 2013 rating decision should date back to his date of claim on July 29, 2008, because the RO found CUE in the August 2008 rating decision that granted him a combined 20 percent rating for his service-connected skin disorders.

The facts surrounding this claim are not in dispute.  In an August 2008 rating decision, the RO granted service connection for acne vulgaris with residual scarring of the checks and rated it as 10 percent disabling from July 29, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2008); dermitis of the groin and feet and rated it as 10 percent disabling from July 29, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); and pseudofolliculitis barbae (PFB) and rated it as non compensable from January 28, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820 (2008).  The combined rating for all of the Veteran's service-connected skin disorders was 20 percent effective from July 29, 2008.  See 38 C.F.R. § 4.25 (2008).  On June 26, 2012, the Veteran filed claims for increased ratings for his service-connected skin disorders.  In the appealed from February 2013 rating decision, the RO found CUE in the August 2008 rating decision that established separate ratings combining to 20 percent disabling for all the Veteran's service-connected skin disorders and assigned one 30 percent rating from June 26, 2012, under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Controlling regulations provide that where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  Given the above, the Board finds that the criteria for a July 29, 2008, effective date for the 30 percent rating for the Veteran's service-connected skin disorders have been met.  As such, the appeal is granted. 

The Claim to ReOpen

The Veteran asserts entitlement to service connection for a left lower extremity limb length discrepancy.  He maintains that he is entitled to service connection because, in substance, it was first diagnosed with a left lower extremity limb length discrepancy following a July 1979 motor vehicle accident and this problem has continued to the current time.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1981 rating decision the RO denied service connection for a left lower extremity limb length discrepancy.  The Veteran did not appeal the March 1981 rating decision.  Moreover, the record does not show that he, following the March 1981 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Thus, the Board finds that the March 1981 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the March 1981 rating decision reflects that the RO denied the Veteran's claim for a left lower extremity limb length discrepancy because, among other things, there was no evidence that he had a current disability.  Since the March 1981 rating decision, the January 2014 VA examiner diagnosed the Veteran was with a left lower extremity limb length discrepancy.  The Board finds this VA examination new and material evidence.  See Shade.  Thus, the Board finds that the claim of service connection for a left lower extremity limb length discrepancy is reopened.

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the Board notes that while the Veteran's August 1978 enlistment examination is negative for a history and/or a diagnosis of a left lower extremity limb length discrepancy, the service treatment records thereafter both document the fact that he was in a motor vehicle accident in July 1979 and shortly thereafter show his being diagnosed with a left lower extremity limb length discrepancy in February 1980.  See February 1980 X-ray; Also see service treatment records dated in May 1980 and December 1980.  Moreover, the post-service record shows the Veteran being diagnosed with a left lower extremity limb length discrepancy at the January 2014 VA examination.  The Board finds that the Veteran at the December 2013 personal hearing both competently and credibly testified that he had observable symptoms of a left lower extremity limb length discrepancy while on active duty and these same symptoms have continued to the current time See Davidson.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for a left lower extremity limb length discrepancy is warranted because the disability had its onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the Veteran's service-connected skin disorders is granted effective since July 29, 2008. 

New and material evidence having been received, the Veteran's claim of service connection for a left lower extremity limb length discrepancy is reopened; to that extent only the appeal is granted.

Service connection for a left lower extremity limb length discrepancy is granted.

REMAND

As to the claim of service connection for a right leg disorder, the Board finds that a remand is required to obtain another opinion as to whether a service connected disability caused or aggravated any current disorder given the above decision that grants service connection for a left lower extremity limb length discrepancy.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, any outstanding VA and private treatment records, including from the Milwaukee VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any outstanding VA treatment records including all post-March 2014 treatment records from the Milwaukee VA Medical Center. 

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable in-service and post-service problems caused by his right leg disorder.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for a VA examination to determine the diagnosis and origins of any right leg disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current right leg disorders?  

(b)  As to each current right leg disorder, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As each diagnosed right leg disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability and/or left lower extremity limb length discrepancy?  

In providing the requested opinions, the examiner should comment on the July 1979 motor vehicle accident the Veteran had while on active duty and what role, if any, it could have played in his developing any of his current right leg disorders.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the March 2014 supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


